Citation Nr: 0306548	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  01-09 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1966 to November 
1968.


FINDINGS OF FACT

1.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and service 
personnel records do not indicate that he engaged in combat.

2.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has already been developed pursuant to the 
guidelines established in the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
2002) (VCAA).  In this regard, the record contains multiple 
diagnoses of PTSD, some of which are at least in part 
predicated on the veteran's purported stressors.  In 
addition, the veteran has been provided with the applicable 
law and regulations concerning the requirement of credible 
supporting evidence that the claimed in-service stressor 
occurred, and while there is an indication that there may be 
additional outstanding treatment records, in light of the 
fact that the veteran's claim is subject to denial on the 
basis that his claimed stressors are unverified, further 
development to obtain additional current treatment records 
(there is no indication of the availability of any additional 
treatment records contemporaneous with the purported 
stressors) would not have any reasonable expectation of 
substantiating the veteran's claim.  

Moreover, the veteran has been advised of the steps taken by 
the Department of Veterans Affairs (VA) to develop his claim 
in correspondence dated in June, September, and November 
2000, and the July 2001 statement of the case (this also 
advised the veteran of his rights under the VCAA), and 
therefore was clearly aware of the additional evidence that 
he needed to submit to support his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In fact, following the 
veteran's submission of some additional information regarding 
his alleged stressors in July 2000 and December 2001, a 
report of contact reflects that the regional office (RO) 
contacted the veteran with respect to whether he knew of any 
additional sources of information, and the veteran indicated 
that he was not aware of any.  In addition, although the RO 
did not specifically outline all of the types of evidence 
that might be relevant in helping to verify a stressor in the 
context of a personal assault, the July 2001 statement of the 
case did note some examples such as police reports, medical 
reports and witness statements, and the other types of 
personal assault evidence noted in Adjudication Manual M21-1, 
Part III, Paragraph 5.14c(5) (February 20, 1996); YR v. West, 
11 Vet. App. 393 (1998), are more pertinent to sexual assault 
claims.  The Board also notes that the veteran was 
additionally advised by his representative of the possibility 
that witness statements relating to his complaints and 
injuries at the time of discharge might assist his claim at 
the time of his hearing before the Board in November 2002 
(transcript (T.) at pp. 24-25), and the record does not 
reflect any indication from the veteran's representative that 
there is any additional evidence that has not yet been 
submitted.  Accordingly, based on all of the above, the Board 
finds that further development of this matter is not required 
under the VCAA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  38 C.F.R. § 4.125(a) (2002) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

The appellant's DD Form 214 indicates that his military 
occupational specialty was light weapons infantryman, and 
that he was discharged from active service, effective 
November 14, 1968.  No medals or badges were noted other than 
the National Defense Service Medal and Sharpshooter (Rifle M-
14).  

Personnel records (DA Form 20) indicate that the veteran had 
foreign service in Panama from April 1968 to November 1968, 
and that the expiration date of his service was November 15, 
1968.  These records further reflect that prior to his 
assignment to Panama, the veteran's military occupational 
specialty was petroleum specialist and he was stationed at 
Fort Ord, California.  

Service medical records do not reflect any complaints or 
treatment of any psychiatric disability.  In October 1967, 
there was a diagnosis of tension headaches, and in July 1968, 
an entry again reflects the veteran's complaint of chronic 
headaches.  

An April 1975 medical certificate from Dr. M. reflects his 
treatment of the veteran from October 1969 to May 1970.  The 
diagnosis was severe headaches, cause unknown.  

VA neuropsychiatric examination in June 1975 revealed that 
the veteran reported that he was first hospitalized after 
service in October 1969, at which time he underwent brain 
scanning.  He was hospitalized for the same purpose in May 
1975.  Mental examination indicated no hallucinations or 
delusions and the veteran reported intermittent depression.  
He also reported that he was easily irritated and that he had 
been experiencing headaches on a daily basis for the previous 
three or four months.  The diagnosis was migraine headaches, 
chronic, quite severe.  

VA outpatient treatment records for the period of January to 
April 2000 reflect that in January 2000, the veteran 
complained of being terribly depressed, and this had been 
true since his separation from service.  Mental status 
examination revealed that his mood was depressed.  He 
admitted that he was also depressed as a child and that he 
was briefly evaluated at the VA in the 1970's, reportedly for 
migraines.  The assessment was that the veteran was clearly 
depressed and had been for a long time.

In late February 2000, the veteran reported problems with 
anger for thirty years.  He described an incident while 
hitchhiking his way back home from the airport in Cleveland, 
Ohio, after being processed out of the service.  More 
specifically, while he was walking down the road, a group of 
individuals in an automobile verbally and physically 
assaulted him, and then robbed him.  He indicated that 
nothing was ever done about this by the police, indicating 
that "they treated this like it was nothing."  Mental 
status examination revealed that the veteran's mood and 
affect were depressed.  The assessment was that it appeared 
as if the veteran might be experiencing PTSD secondary to the 
aforementioned incident.  The examiner commented that the 
veteran had been depressed for many years and given 
medication to alleviate his symptoms, however, it might be 
worthwhile to have a closer examination to determine the 
existence of PTSD.  

In March 2000, the veteran indicated that he continued to 
think about the incident on his way back from the service in 
which he was beaten.  The assessment was depression and PTSD.  
In early April 2000, it was noted that there was a diagnosis 
of depression and rule out PTSD.

Later in April 2000, VA PTSD evaluation revealed that the 
veteran again described the incident in which he was beaten 
on his way home, this time noting that it occurred while he 
was on leave from Panama as opposed to the day of his 
discharge from service.  On this occasion, he also more 
specifically indicated that he received a broken jaw, black 
eyes, and numerous other wounds in the incident.  Police were 
reportedly called by a trucker but did not come after a two 
hour wait.  The veteran indicated that his sergeant did not 
want to hear about the incident when he later returned to the 
base.  The veteran asserted that he continued to have 
intrusive images of the event and that jaw pain would also 
remind him of the incident.  Mood was currently noted to be 
somewhat constricted.  The diagnosis included chronic/severe 
PTSD.  Several days later, the assessment included 
PTSD/depression.

In his July 2000 responses to a PTSD questionnaire submitted 
to the veteran by the RO in June 2000, the veteran listed 
five events that had contributed to his PTSD.  These were 
being drafted right after high school, being beaten a couple 
of times on his way back home by civilians, his participation 
in biological, chemical and radiological school, his loss of 
contact with anyone he could get close to (he says "they" 
did not want him to get close to anyone), and the severe 
headaches he admittedly suffered from prior to the service.  
Other than indicating that these events took place over the 
period of 1965 to 1972, no additional details were provided 
by the veteran concerning his claimed stressors.

In his December 2001 substantive appeal, the veteran noted a 
stressful incident in which he was knocked unconscious when 
his head struck the hatch of a military vehicle.  He also 
once again noted the incident where he was assaulted, the 
trauma of being drafted, and his involvement with biological 
and chemical warfare exercises.

At the veteran's hearing before the Board in November 2002, 
the veteran testified that while he currently received 
treatment primarily from the VA medical facility located in 
Akron, Ohio, he also received treatment in Wade Park and 
Brecksville (T. at pp. 3-4).  As for the stressful events the 
veteran experienced in service, the veteran noted his 
participation in chemical and biological exercises, the 
incident in which he struck his head on the hatch of an 
armored personnel carrier (APC), an incident involving a 
"bum," and the physical assault that took place on his way 
home after being processed out of the service (T. at pp. 6-
12).  Shortly after he got after the service, the veteran 
sought treatment for PTSD symptoms (T. at p. 12).  He later 
maintained that he made an effort to seek help for these 
symptoms from the VA right after service, but was told that 
his records had been destroyed in a fire (T. at p. 17).  He 
first sought treatment at the VA located in Wade Park, 
Brecksville, and Akron, Ohio in 1998 or 1999, although he 
later stated that he first went for help in 1969, but that 
"they had no records of me" (T. at pp. 20-21).  He also 
noted that he was treated by two private physicians in the 
early 1970's, including a Dr. B. (T. at p. 22).  He noted 
that Dr. B. treated him for headaches and did not know 
whether such records were still available (T. at pp. 22-25).


II.  Analysis

The record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) (West 2002) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). The Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran has reported that he was exposed to several 
incidents in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.

A review of the veteran's written statements indicates that 
the veteran's claim is primarily predicated on an assault 
which he alleges took place either during service or on his 
way home after being processed out of the service on November 
14, 1968.  Other claimed in-service events (stressors 
occurring before or after service such as being drafted 
cannot constitute stressors as they did not occur in service, 
and headaches and his inability to be close to anyone are 
also more like symptoms rather than an event) consist of the 
veteran striking his head on the hatch of an APC while in 
Panama, and his nonspecific participation in biological and 
chemical exercises.  

The Board has considered, in detail, the veteran's alleged 
traumatic events in addition to those statements and evidence 
submitted in support of his claim.  As noted above, the RO 
has been unable to confirm any of the events reported by the 
veteran, i.e., the assault that allegedly occurred in service 
or on the way home from service, an incident associated with 
chemical or biological exercises, and/or the "hatch" 
incident in Panama.  The veteran has been asked to provide 
details that could be confirmed by an independent source.  As 
stated by the United States Court of Appeal for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court"), it has been 
held that asking a veteran to provide the underlying facts 
such as the names of individuals involved, the dates, and the 
places where the claimed events occurred, does not constitute 
an impossible or an onerous task.  Wood, 1 Vet. App. at 193.

A review of the veteran's statements fails to provide any 
information which could be used to independently confirm his 
reported stressors noted above.  He has also failed to 
provide VA with any meaningful information that could be 
utilized to independently confirm any of these stressors 
using a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, based on the veteran's statements, he has 
failed to provide VA with any meaningful information by which 
any of his stressors can be verified.  Consequently, the 
Board finds that the evidence is of insufficient probative 
value to establish that the claimed specific stressors 
occurred or that the evidence supporting their occurrence is 
in equipoise.

The claims file does not reflect a diagnosis of PTSD until 
March and April 2000, based on the history of an assault 
provided by the veteran.  In addition, as discussed above, 
neither the alleged assault nor any of the other in-service 
stressors recounted by the veteran have been verified.  In 
addition, VA examiners who have conducted examinations and 
treatment of the veteran since service have rendered 
additional diagnoses such as depression.  Thus, the Board 
finds that the statements of the veteran and the opinions of 
VA clinicians in March and April 2000, which are based solely 
on his statements, are far less probative than the 
contemporaneous and post-service treatment records which 
reveal treatment for physical symptoms that are not causally 
related to old trauma, and emotional symptoms that until the 
last several years, were not attributed to any incident which 
occurred during service.  

Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
any acquired psychiatric disorder and/or PTSD which is 
related to service.

Although it is established that the veteran is entitled to 
the benefit of the doubt when the evidence supporting a grant 
of his claim and the evidence supporting a denial of the 
claim are in an approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the overwhelming 
preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).



ORDER

The claim for service connection for PTSD is denied.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

